Citation Nr: 0429065	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly pension by reason of being 
in need of aid and attendance.

2.  Entitlement to special monthly pension on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans Benefits Counsel's 
Office


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

The current appeal to the Board of Veterans Appeals (Board) 
arose from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied entitlement to special monthly 
pension by reason of being in need of aid and attendance or 
on account of being housebound.

In September 2004 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in May 2001 
which is only marginally compliant with Quartuccio, supra.


In an August 1997 rating decision the veteran was found to be 
permanently and totally disabled for pension purposes.  The 
disabilities accounting for the grant of nonservice-connected 
pension benefits were diabetes mellitus with amputation of 
the right foot at ankle joint, rated as 100 percent 
disabling; right inguinal lymphadenopathy, liver dysfunction 
disease, and history of shell fragment wound of lumbar spine 
with retained foreign body, each rated as 10 percent 
disabling; residuals of a gunshot wound of the chest, shell 
fragment wound of the left leg, and post-traumatic stress 
disorder, each rated as noncompensable.  

Further, it is noted that the veteran has not been afforded a 
contemporaneous VA medical examination for the purpose of 
determining whether he meets the criteria for the need for 
aid and attendance or by reason of being housebound.  He was 
examined in this regard in April 2001 by way of a general 
medical examination; however, the record is devoid of a VA 
examination specifically to ascertain whether the veteran is 
in need of the aid and attendance of another on a regular 
basis to accomplish basic daily life processes, or if he has 
been rendered housebound on account of his disabilities.  It 
is noted that he underwent a below the knee amputation on 
account of his diabetes mellitus in November 2000.

Given that the level and nature of impairment that the 
veteran has is critical to the current appeal, and that the 
question is a medical one, the Board believes that a 
pertinent examination(s) is/are required so that any decision 
regarding the extent of the veteran's disability can be a 
fully informed one.  38 U.S.C. § 5103A(d) (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A record of his notification must be 
incorporated into the claims file.

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  


In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claim, namely, 
evidence that would support the finding 
that the veteran is housebound or in need 
of aid and attendance by virtue of his 
disabilities.  The letter should note that 
the type of evidence could include, for 
example, medical evidence, such as an 
opinion by a physician, that is pertinent 
to the question of whether the veteran's 
disabilities are so severe as to render 
him housebound or in need of aid and 
attendance.  

3.  VBA AMC should ask the veteran to 
identify the medical providers from whom 
he receives current treatment for his 
disabilities, including his diabetes 
mellitus and liver diseases.  After 
obtaining all necessary authorizations 
and releases, the VBA AMC should attempt 
to obtain copies of the veteran's recent 
treatment records from any medical care 
providers identified by the veteran.  All 
records obtained should be associated 
with the claims file.

4.  The VBA AMC should arrange for a 
medical examination of the veteran for 
housebound status or permanent need for 
aid and attendance (e.g., VA Form 21-
2680), and an 
endocrinological/neurological 
examination(s) and/or other examinations 
deemed warranted.  The examinations should 
contain sufficient information to 
determine whether the veteran is in need 
of regular aid and attendance, that is, if 
he is helpless or is so nearly helpless as 
to require the regular aid and attendance 
of another person, or is confined to his 
immediate premises or housebound.  

The criteria for establishing the need for 
aid and attendance include consideration 
of whether the veteran is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether the 
veteran is a patient in a nursing home 
because of mental or physical incapacity; 
or whether the veteran establishes a 
factual need for aid and attendance under 
the criteria set forth under 38 C.F.R. § 
3.352(a) (inability to dress/undress, or 
to keep ordinarily clean/presentable; 
frequent adjustment of special 
prosthetic/orthopedic appliances with the 
aid of another; inability to feed self; 
inability to attend to wants of nature; or 
incapacity, physical or mental, that 
requires assistance on a regular basis to 
protect from hazards/dangers incident to 
daily environment).  See 38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(b), (c) (2003).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the VBA AMC should 
readjudicate the claim of entitlement to 
special monthly pension by reason of the 
need for aid and attendance or by reason 
of being housebound.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for special monthly pension and 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


